Judgment of the Court of Claims of the State of New York (Terry Jane Ruderman, J.), entered December 12, 2007, after a nonjury trial, awarding claimant the principal sum of $65,000 for past pain and suffering, unanimously affirmed, without costs.
The court’s determination that the worsening condition of claimant’s knee after his 1997 accident was caused not by the *586accident but by a degenerative condition that had its nascency in a surgery predating the accident by more than nine years was a result of the resolution of credibility issues presented by conflicting expert testimony, and there is no basis to disturb that determination (see Watts v State of New York, 25 AD3d 324 [2006] ). Accordingly, the determination to make no award for future pain and suffering will not be disturbed (see Mejia v JMM Audubon, 1 AD3d 261 [2003]).
The award of $65,000 for past pain and suffering does not deviate materially from what would be reasonable compensation under the circumstances presented (CPLR 5501 [c]; see e.g. Lopez v Consolidated Edison Co. of N.Y., Inc., 40 AD3d 221 [2007] ). Concur—Saxe, J.E, Friedman, Moskowitz, Freedman and Richter, JJ.